 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the date set forth on
the signature page hereof between Manhattan Pharmaceuticals, Inc., a Delaware
corporation having a place of business at 810 Seventh Avenue, New York, New York
10019 (the “Company”), and the undersigned (the “Subscriber”).


W I T N E S S E T H:


WHEREAS, the Company is offering (the “Offering”) Units (as defined below) to a
limited number of persons who qualify as “accredited investors” as defined in
Rule 501 of Regulation D promulgated under the under the Securities Act of 1933,
as amended (the “Act”). Each “Unit” shall consist of (a) a number of shares (the
“Shares”) of common stock of the Company, par value $.001 per share (“Common
Stock”), determined by dividing one hundred thousand dollars ($100,000) (the
“Unit Price”) by the Per Share Price (as defined below) of the Common Stock, and
(b) warrants (the “Warrants” and collectively with the Shares, the “Securities”)
to purchase, at any time prior to the fifth anniversary of the date of issuance,
a number of shares of Common Stock equal to 20% of the number of Shares included
in such Unit, at an initial exercise price equal to 110% of the Market Price
(the “Warrant Exercise Price”). The “Per Share Price” of the Common Stock shall
equal eighty-five percent (85%) of the Market Price. For purposes hereof,
“Market Price” shall mean the average closing sale price of the Common Stock as
reported by the OTC Bulletin Board during the five (5) Business Days (as defined
in Article 5) immediately preceding the Closing Date;


WHEREAS, the sale of the Units is contingent upon the Company making sales of at
least 100 Units which would provide the Company with aggregate gross proceeds of
$10,000,000 (the “Minimum Offering Amount”). The Company may sell up to a
maximum number of 140 Units which would provide the Company with aggregate gross
proceeds of $14,000,000 (the “Maximum Offering Amount”), with an option in favor
of the Placement Agent (as defined below) to offer an additional 10 Units with
aggregate gross proceeds of up to $1,000,000 to cover over-allotments (the “Over
Allotment”);


WHEREAS, Paramount BioCapital, Inc., is acting as exclusive placement agent (the
“Placement Agent”) for the Offering; and


WHEREAS, on the terms and conditions hereinafter set forth, the Subscriber
desires to purchase from the Company, and the Company desires to sell to the
Subscriber, a number of Units.


NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:


1.            SUBSCRIPTION FOR UNITS.

 
1.1  Offering. The Company is offering to a limited number of persons who
qualify as “accredited investors” as defined by Rule 501(a) of Regulation D of
the Act, Units on terms and conditions described in this Agreement. The Minimum
Offering Amount will be offered on an “all or none, best efforts” basis. The
Maximum Offering Amount and the Over -Allotment, if exercised, will be offered
on a “best efforts” basis. The Subscriber understands, however, that this
purchase of the Units is contingent upon the Company making aggregate sales of
Units equal to or exceeding the Minimum Offering Amount. Each Unit shall consist
of (a) a number of Shares, determined by dividing the Unit Price by the Per
Share Price, and (b) Warrants to purchase, at any time prior to the fifth
anniversary of the date of issuance, a number of shares of Common Stock equal to
20% of the number of Shares included in such Unit. In the event that the closing
bid price for any 30 consecutive trading days is at least 200% of the Exercise
Price, the Company shall be entitled to redeem not less than all of the Warrants
at a per Warrant redemption price of $0.01, by providing 30 business days’
written notice to the holder. In the event that the Company decides to redeem
the Warrants pursuant to this Section 1.1, such holders may exercise this
Warrant during such 30-day period. The Warrant shall be in substantially the
form attached as an exhibit to the Memorandum (as defined below).
 

--------------------------------------------------------------------------------


 
1.2  Closing. At each closing (each a “Closing,” and the date thereof, the
“Closing Date”), provided the Company has received the Minimum Offering Amount,
the Company shall issue and sell to the Subscriber and the Subscriber shall
purchase from the Company the Shares and Warrants included in the Units
 
1.3  Closing Mechanics. The Closing shall be held at a date and time designated
by the Company and Paramount BioCapital, Inc. prior to 11:59 p.m. Eastern
Standard Time on August 31, 2005 (subject to extension at the discretion of the
Company and the Placement Agent without notice to the Subscriber of up to 60
days), which date shall be no later than five (5) Business Days after
satisfaction or waiver of the closing conditions set forth in Article 4 hereof.
The Closing shall occur at the offices of Paramount BioCapital, Inc., located at
787 Seventh Avenue, New York, New York 10019. Upon satisfaction or waiver of all
conditions to the Closing, the Placement Agent and the Company shall instruct an
escrow agent (the “Escrow Agent”) to release the proceeds of the Closing to the
Company, less fees and expenses due to the Placement Agent. Interest, if any,
that has accrued with respect to the Aggregate Purchase Price while in escrow
shall also be distributed to the Company at the Closing and the Subscriber will
have no right to such interest, even if there is no Closing.
 
1.4  Payment of Aggregate Purchase Price. Upon, or prior to, the execution of
this Agreement by the Subscriber, the Subscriber shall deposit the amount of
readily available funds equal to the Aggregate Purchase Price in a segregated
escrow account with the Escrow Agent by check or wire transfer of immediately
available funds pursuant to the instructions provided below. Subject to the
terms and conditions of this Agreement (including, without limitation, the
Company’s and the Placement Agent’s option, each at its sole discretion, to
refuse to accept subscriptions, in whole or in part, from any Subscriber), the
Subscriber hereby subscribes for and agrees to purchase from the Company such
number of Units and the Company agrees to sell such number of Units to the
Subscriber as is set forth upon the signature page hereof at the Aggregate
Purchase Price as accepted by the Company and the Placement Agent.
 
ABA Routing Number: ______________
Account Name: ______________
Account Number: ______________
For Further Credit: ______________
SEI Number: ______________
Reference: [Investor Name]
Attn: ______________


The Subscriber must complete and return a duly executed, unaltered copy of this
Agreement (including the completed Confidential Subscriber Questionnaire
included in Article 7 hereof) to the Placement Agent at the Placement Agent’s
address indicated in the Memorandum on or before the date indicated to the
Subscriber by the Placement Agent to be eligible to participate in the Offering.
The Company and the Placement Agent retain complete discretion to accept or
reject any subscription unless and until the Company executes a counterpart to
this Agreement that includes such Subscriber’s signature.



--------------------------------------------------------------------------------


1.5  Delivery of Certificates. The Company shall deliver, or cause to be
delivered, the certificates representing the Securities purchased by the
Subscriber hereunder as soon as practical after the Closing to the Subscriber’s
residential or business address indicated on the signature page hereto.
 
2.    REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER.


The Subscriber hereby represents and warrants to the Company as of the date
hereof and the Closing Date as follows:


2.1 The Subscriber understands, acknowledges and agrees that the purchase of the
Units involves a high degree of risk including, but not limited to, the
following: (i) an investment in the Company is highly speculative, and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Subscriber may not be able to
liquidate its investment; (iii) transferability of the Securities is extremely
limited; (iv) in the event of a disposition of the Securities, the Subscriber
could sustain the loss of its entire investment; and (v) since the Company has
been a publicly-traded company, the Company has not paid any dividends on its
Common Stock since inception and does not anticipate the payment of dividends in
the foreseeable future.


2.2 The Subscriber is an “accredited investor” as such term is defined in Rule
501 of Regulation D promulgated under the Act, as indicated by the Subscriber’s
responses to the questions contained in Article 7 hereof, which are true and
correct as of the date hereof and shall be true and correct as of the Closing
Date, and that the Subscriber is able to bear the economic risk of an investment
in the Company. If the Subscriber is a natural person, the Subscriber has
reached the age of majority in the state or other jurisdiction in which the
Subscriber resides, has adequate means of providing for the Subscriber’s current
financial needs and contingencies, is able to bear the substantial economic
risks of an investment in the Securities for an indefinite period of time, has
no need for liquidity in such investment and, at the present time, could afford
a complete loss of such investment.
 
2.3 The Subscriber understands, acknowledges and agrees that: (i) the Subscriber
is knowledgeable, sophisticated and has experience in making, and is qualified
to make, decisions with respect to investments representing an investment
decision like that involved in the purchase of the Units and has prior
investment experience, including investments in securities which are non-listed,
unregistered and/or not traded on the New York Stock Exchange, AMEX, the
National Market or SmallCap Market of the National Association of Securities
Dealers, Inc. (“NASD”) Automated Quotation System or any other national stock
exchange; (ii) the investment in the Securities is of a highly speculative
nature and involves a significant degree of risk, that the market price of the
Common Stock has been and continues to be volatile and that Subscriber has
carefully evaluated the risks of an investment in the Securities; and (iii) the
Subscriber is able to bear the economic risk of an investment in the Securities
and the potential loss of such investment, which risk the Subscriber hereby
assumes.
 

--------------------------------------------------------------------------------


2.4  The Subscriber has received and carefully reviewed this Agreement, the
confidential offering memorandum prepared by the Company and dated June 21,
2005, as may be amended or supplemented, including all documents attached
thereto or incorporated by reference therein, including the following documents
filed by the Company with the Securities and Exchange Commission (the “SEC”, and
such documents, the “SEC Filings”): SEC Form 10-KSB for the year ended December
31, 2004, filed March 31, 2005; SEC Form 10-QSB for the three months ended March
31, 2005, filed May 16, 2005, and SEC Form 8-K filed April 7, 2005; and any
future filings that the Company makes with the SEC under Sections 13(a), 13(c),
14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), until the earlier of the Closing Date and the Termination Date (the
confidential offering memorandum, including the SEC Filings and all other
exhibits and information incorporated by reference therein is referred to herein
as the “Memorandum”). Any information that the Company subsequently files with
the SEC that is incorporated by reference into any SEC Report will automatically
update and supersede any previous information that is part of the Memorandum.
The Subscriber further represents that the Subscriber has been furnished by the
Company during the course of this transaction with all information regarding the
Company which the Subscriber, its investment advisor, attorney and/or accountant
has requested or desired to know or which is otherwise relevant to an investment
decision, has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the terms and conditions of the Offering, and has received any
additional information which the Subscriber or its advisors or agents has
requested.


2.5 (a) The Subscriber has relied solely upon the information provided by the
Company in making the decision to invest in the Securities. The Subscriber is
familiar with and understands the terms of the Offering, including the rights to
which the Subscriber is entitled under this Agreement. In evaluating the
suitability of an investment in the Company, the Subscriber has not relied upon
any representation or other information (whether oral or written) from the
Company, or any agent, employee or Affiliate of the Company other than as set
forth in the Memorandum, in this Agreement or resulting from the results of the
Subscriber’s own independent investigation. The Subscriber understands and
acknowledges that nothing in this Agreement, the Memorandum or any other
materials provided to the Subscriber in connection with the subscription for the
Units or sale of the Securities constitutes investment, tax or legal advice. To
the extent deemed necessary or advisable by the Subscriber in its sole
discretion, the Subscriber has retained, at its sole expense, and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of this Agreement and its purchase of the Units hereunder.


(b) No Securities were offered or sold to the Subscriber by means of any form of
general solicitation or general advertising, and in connection therewith the
Subscriber did not: (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.


2.6 The Subscriber, either by reason of the Subscriber’s business or financial
experience or the business or financial experience of the Subscriber’s
professional advisors, has the capacity to protect the Subscriber’s own
interests in connection with the transaction contemplated hereby.



--------------------------------------------------------------------------------


2.7 The Subscriber understands, acknowledges and agrees that the Offering has
not been reviewed, recommended or endorsed by the SEC or any state securities
regulatory authority or other governmental body or agency, since the Offering is
intended to be exempt from the registration requirements of Section 5 of the Act
pursuant to Regulation D promulgated under the Act. The Subscriber shall not
sell or otherwise transfer the Securities unless such transfer is registered
under the Act or unless an exemption from such registration is available. The
Subscriber understands that if required by the laws or regulations or any
applicable jurisdictions, the Offering contemplated hereby will be submitted to
the appropriate authorities of such state(s) for registration of exemption
therefrom.


2.8 The Subscriber understands, acknowledges and agrees that the Securities have
not been registered under the Act in reliance upon a claimed exemption under the
provisions of the Act which depends, in part, upon the Subscriber’s investment
intention and the truth and accuracy of, and Subscriber’s compliance with, the
representations, warranties, acknowledgments and covenants of Subscriber set
forth herein. In this connection, the Subscriber hereby represents that the
representations, warranties, acknowledgments and covenants of Subscriber set
forth herein are true and correct, Subscriber will comply with the covenants set
forth herein, and the Subscriber is purchasing the Units for the Subscriber’s
own account for investment purposes only and not with a view toward the resale
or distribution to others and has no contract, undertaking, agreement or other
arrangement, in existence or contemplated, to sell, pledge, assign or otherwise
transfer the Securities to any other Person (as defined in Article 6). The
Subscriber, if an entity, also represents that it was not formed for the purpose
of purchasing the Units. The Subscriber has no current plans to effect a “change
of control” of the Company, as such term is understood in Rule 13d of the
Exchange Act.


2.9 The Subscriber understands that the Securities will not be registered or
available for sale in the public markets except as specifically provided herein,
and Rule 144 promulgated under the Act (“Rule 144”) requires, among other
conditions, a one-year holding period prior to the resale (in limited amounts)
of securities acquired in a non-public offering (and a two-year holding period
for unlimited sales by non-Affiliates of the Company) without having to satisfy
the registration requirements under the Act. The Subscriber understands and
hereby acknowledges that the Company is under no obligation to register any of
the Securities under the Act or any state securities or “blue sky” laws or
assist the Subscriber in obtaining an exemption from various registration
requirements, other than as set forth in Article 5 herein. The Subscriber agrees
to hold the Company and its directors, officers, employees, controlling Persons
and agents and their respective heirs, representatives, successors and assigns
harmless and to indemnify them against all liabilities, costs and expenses
incurred by them as a result of (i) any misrepresentation made by the Subscriber
contained in this Agreement (including the Confidential Investor Questionnaire
set forth in Article 7 hereof and the Registration Questionnaire attached hereto
as Appendix A (the “Registration Questionnaire”), (ii) any sale or distribution
by the Subscriber in violation of the Act or any applicable state securities or
“blue sky” laws or (iii) any untrue statement of a material fact made by the
Subscriber and contained herein (including the Confidential Investor
Questionnaire set forth in Article 7 hereof and the Registration Questionnaire)
or omission of a material fact asked for by such questionnaires necessary to
make such statements made by the Subscriber and contained herein (including the
Confidential Investor Questionnaire set forth in Article 7 hereof and the
Registration Questionnaire), in light of the circumstances in which they are
made, not misleading, provided, however, that the aggregate amount of such
indemnity shall not exceed the proceeds received by the Company at the Closing.



--------------------------------------------------------------------------------


   2.10 The Subscriber consents to the placement of a legend on any certificate
or other document evidencing the Securities substantially as set forth below,
that such Securities have not been registered under the Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. The Subscriber
is aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Securities.


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.
 
2.11 The Subscriber agrees to supply the Company, within five (5) days after the
Subscriber receives the request therefor from the Company, with such additional
information concerning the Subscriber as the Company deems necessary or
advisable in order to establish or verify the Subscriber’s representations
contained herein.


2.12 The address of the Subscriber furnished by Subscriber on the signature page
hereof is the Subscriber’s principal residence if Subscriber is an individual or
its principal business address if it is a corporation or other entity.


2.13 The Subscriber has full power and authority (corporate or otherwise) to
execute, deliver, and perform this Agreement and to purchase the Units and has
taken all action necessary to authorize the execution, delivery and performance
of this Agreement. This Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.


2.14 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other entity (a) it is authorized and qualified to become an investor in the
Company and the Person signing this Agreement on behalf of such entity has been
duly authorized by such entity to do so and (b) it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.


2.15  The Subscriber acknowledges that if he or she is a Registered
Representative of an NASD member firm, he or she must give such firm the notice
required by the NASD Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 8.4 below in accordance with such rules.


2.16 The Subscriber understands, acknowledges and agrees that this subscription
may be rejected, in whole or in part, by the Company or the Placement Agent, in
each of their sole and absolute discretion, at any time before any Closing Date
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription. The Subscriber hereby authorizes and directs the
Company to return, without interest, any funds for unaccepted subscriptions to
the same account from which the funds were drawn, including any customer account
maintained by the Subscriber with the Placement Agent.
 

--------------------------------------------------------------------------------


2.17 The Subscriber understands, acknowledges and agrees with the Company that
except as otherwise set forth herein, the subscription hereunder is irrevocable
by the Subscriber, that, except as required by law, the Subscriber is not
entitled to cancel, terminate or revoke this Agreement or any agreements of the
Subscriber hereunder and that this Agreement and such other agreements shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. If the Subscriber is
more than one Person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
Person and its heirs, executors, administrators, successors, legal
representatives and permitted assigns.


2.18  The Subscriber understands, acknowledges and agrees with the Company that,
the Offering is intended to be exempt from registration under the Act by virtue
of Section 4(2) of the Act and the provisions of Regulation D, and/or the
provisions of Regulation S which is in part dependent upon the truth,
completeness and accuracy of the statements made by the Subscriber.


2.19  The Subscriber understands, acknowledges and agrees that there can be no
assurance that the Subscriber will be able to sell or dispose of the Securities.
It is understood than in order not to jeopardize the Offering’s exempt status
under Section 4(2) of the Act and Regulation D, in addition to any other
restrictions on transfer set forth herein or in the Warrants, the Company may,
at a minimum, require any transferee to fulfill the Subscriber suitability
requirements thereunder and make the representations, warranties and covenants
of Subscriber hereunder.


2.20  The Subscriber represents and warrants that during the period commencing
upon the date that the Subscriber was first contacted with respect to the
Offering (the “First Date”) the Subscriber has not, directly or indirectly,
through related parties, Affiliates or otherwise, sold “short” or “short against
the box” (as such terms are generally understood) and until the Registration
Statement (as defined in Article 6) is declared effective, will not sell "short"
or "short against the box" any equity security of the Company or take any action
with respect to any equity security of the Company which would violate the Act
or the rules and regulations promulgated thereunder and from the First Date
through the Closing Date has not and will not take any action the intent or
reasonably foreseeable effect of which is to reduce the trading price of the
Common Stock.


2.21 The Subscriber understands, acknowledges and agrees that the information
contained in this Agreement, the Memorandum or otherwise made available to the
Subscriber by the Company (collectively, the “Confidential Information”) is to
be used solely for the purpose of evaluating a possible investment in the
Securities and is confidential and non-public and agrees that all such
Confidential Information shall be kept in confidence by the Subscriber and
neither used by the Subscriber for the Subscriber’s personal benefit (other than
in connection with evaluating a possible investment in the Securities) nor
disclosed to any third party for any reason and in any manner, notwithstanding
that a Subscriber’s subscription may not be accepted by the Company; provided,
however, that this obligation shall not apply to any such Confidential
Information that (i) is part of the public knowledge or literature and readily
accessible at the date hereof (except as a result of a breach of this provision
by any party) or (ii) becomes part of the public knowledge or literature and
readily accessible by publication (except as a result of a breach of this
provision by any party).



--------------------------------------------------------------------------------


2.22 If the Subscriber is purchasing the Units in a fiduciary capacity for
another Person, including without limitation a corporation, partnership, trust
or any other entity, the Subscriber has been duly authorized and empowered to
execute this Agreement and all other subscription documents, and such other
Person fulfills all the requirements for purchase of the Units as such
requirements are set forth herein, concurs in the purchase of the Units and
agrees to be bound by the obligations, representations, warranties and covenants
contained herein. Upon request of the Company, the Subscriber will provide true,
complete and correct copies of all relevant documents creating the Subscriber,
authorizing its investment in the Company and/or evidencing the satisfaction of
the foregoing.


2.23 No authorization, approval, consent or license of any Person (as defined in
Article 6) is required to be obtained for the purchase of the Units by the
Subscriber, other than as have been obtained and are in full force and effect.
The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated hereby will not, result in any violation of or
constitute a default under any material agreement or other instrument to which
the Subscriber is a party or by which the Subscriber or any of its properties
are bound, or to the best of the Subscriber’s knowledge, any permit, franchise,
judgment, order, decree, statute, rule or regulation to which the Subscriber or
any of its businesses or properties is subject.


2.24 The Subscriber understands, acknowledges and agrees that the
representations, warranties and agreements of the Subscriber contained herein
(including the Confidential Investor Questionnaire set forth in Article 7
hereof), in the Registration Questionnaire and in any other writing delivered in
connection with the transactions contemplated hereby shall be true and correct
on the date hereof and as of the Closing Date as if made on and as of such date
(except for representations, warranties and agreements as of a specific date,
which shall be true and correct as of such date) and shall survive the execution
and delivery of this Agreement and the purchase of the Units. The Subscriber
agrees that the Placement Agent shall be entitled to rely on the
representations, warranties and agreements of the Subscriber contained herein as
if such representations, warranties and agreements were made or provided
directly to the Placement Agent.


2.25 The Subscriber hereby covenants with the Company not to make any sale of
the Securities under the Registration Statement without effectively causing the
prospectus delivery requirements under the Act to be satisfied, and further
agrees to comply with reasonable requests of the Company or its transfer agent
to provide additional information and representations concerning such sale.


2.26 (a) The Subscriber agrees, acknowledges and understands that the Placement
Agent is acting as placement agent for the Units being offered hereby and will
be compensated by the Company for acting in such capacity, including, but not
limited to, by: (i) placement fees in cash equal to up to seven percent (7%) of
the proceeds received by the Company at the Closing; (ii) reimbursement of its
reasonable, documented expenses (including reasonable legal fees) incurred in
connection with the Offering (which reimbursement shall not exceed $75,000); and
(iii) warrants (the “Placement Warrants”) to purchase a number of shares of
Common Stock (the “Placement Warrant Shares”) equal to 5% of the number of
shares of Common Stock actually sold by the Company in connection with the
Offering (not including shares of Common Stock issuable upon exercise or
conversion of warrants or other securities for which no cash consideration was
received upon issuance). The Placement Warrants shall have an exercise price per
share equal to 110% of the Market Price and have a cashless exercise feature.
The Placement Warrants shall have a purchase price equal to $0.02 per Placement
Warrant (payable by the Placement Agent to the Company upon issuance of each
such Placement Warrant) and shall be exercisable for five (5) years from the
final Closing Date. The Subscriber shall not be entitled to reimbursement of any
expenses incurred by the Subscriber in connection with the Offering.



--------------------------------------------------------------------------------


(b) The Subscriber agrees, acknowledges and understands that the Placement Agent
may engage other Persons, selected by it in its discretion, who are members of
the NASD or who are located outside the United States, to assist the Placement
Agent in connection with this Offering.


3.    REPRESENTATIONS BY AND COVENANTS OF THE COMPANY.


The Company hereby represents and warrants to the Subscriber as of the date
hereof and the Closing Date that:


3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business as currently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which such qualification is necessary, except to the extent that the failure to
be so qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
operations, conditions (financial or otherwise), assets or results of operations
of the Company and its Subsidiaries (as defined below) as a whole (a “Material
Adverse Effect”).
 
3.2 Capitalization. (a) The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock and 8,500,000 shares of undesignated
preferred stock. As of June 16, 2005, there were 40,768,958 shares of Common
Stock issued and outstanding, all of which are duly authorized, validly issued,
fully paid and non-assessable. In addition, there are 10,042,634 shares of
Common Stock reserved for issuance pursuant to outstanding options and warrants.
There are 716,377 shares of Series A preferred stock (the “Series A Preferred
Stock”) issued or outstanding, the terms of which are described in the
Memorandum. Upon closing of the Minimum Offering Amount, the shares of Series A
Preferred Stock will be automatically converted into shares of Common Stock as
further described in the Memorandum. All of the securities issued by the Company
have been issued in accordance with all applicable federal and state securities
laws. Other than as set forth above, there are no other options, warrants,
calls, rights, commitments or agreements of any character to which the Company
is a party or by which the Company is bound or obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement. Except as set forth in Schedule 3.2 hereto
there are no preemptive rights or rights of first refusal or similar rights
which are binding on the Company permitting any Person to subscribe for or
purchase from the Company shares of its capital stock pursuant to any provision
of law, the Company’s Certificate of Incorporation as in effect on the date
hereof (the “Certificate of Incorporation”) or the Company’s By-laws, as in
effect on the date hereof (the “By-laws”) or by agreement or otherwise. Except
as set forth in Schedule 3.2 hereto there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement. The Company has made
available to the Placement Agent true, correct and complete copies of the
Company’s Certificate of Incorporation and By-laws.
 

--------------------------------------------------------------------------------


(b) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable. Except for the selling
stockholders listed in the Company’s currently effective registration statements
on Form SB-2 (SEC File No. 333-111897 and Forms S-8 (SEC File Nos. 333-112888
and 333-112889), no stockholder of the Company has any right to request or
require the Company to register the sale of any shares owned by such stockholder
under the Act. No further approval or authority of the stockholders or the Board
of Directors of the Company will be required for the issuance and sale of the
Securities to be sold by the Company as contemplated herein.


3.3 Authorization; Enforceability. The Company has all power and authority
(corporate or otherwise) to enter into this Agreement and to consummate the
transactions contemplated hereby. Assuming receipt of the consents, approvals,
authorizations or other orders set forth in Section 4.1 hereof, all corporate
action on the part of the Company, its directors and stockholders necessary for
the authorization, execution, delivery and performance of this Agreement by the
Company, the authorization, sale, issuance and delivery of the Securities
contemplated herein and the performance of the Company’s obligations hereunder
has been taken. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. Except as set forth in
Schedule 3.3, the issuance and sale of the Securities contemplated hereby will
not give rise to any preemptive rights or rights of first refusal on behalf of
any Person pursuant to any agreement, contract or understanding to which the
Company is a party.


3.4 No Conflict; Governmental and Other Consents. (a)  The execution and
delivery by the Company of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority to or by which the Company or any Subsidiary
thereof is bound, or of any provision of the Certificate of Incorporation or
By-Laws of the Company, and will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a default under, any lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company or any Subsidiary thereof is a party or by which it is bound or to
which any of its properties or assets is subject, nor result in the creation or
imposition of any lien upon any of the properties or assets of the Company or
any Subsidiary thereof where such violation, breach, default or imposition would
reasonably be likely to result in a Material Adverse Effect.


(b) Other than the consents, approvals, authorizations or other orders set forth
in Section 4.1 hereof, no material consent, approval, authorization or other
order of any governmental authority or other third-party is required to be
obtained by the Company or any Subsidiary thereof in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Securities, except such filings as may be
required to be made with the SEC, the NASD, AMEX and with any state or foreign
blue sky or securities regulatory authority.


3.5  Litigation. There is no pending, or to the knowledge of the Company,
threatened, legal or governmental proceedings to which the Company is a party.


3.6  Accuracy of Public Reports. All reports required to be filed by the Company
within two years prior to the date of this Agreement under the Exchange Act (the
“Public Reports”) have been duly filed with the SEC, complied at the time of
filing in all material respects with the requirements of their respective forms
and the rules and regulations thereunder, except to the extent updated or
superseded by any subsequently filed report, were complete and correct in all
material respects as of the dates at which the information was furnished, and
such reports did not contain (as of their respective dates) any untrue
statements of a material fact nor omitted to state any material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading, or if amended, as so amended.



--------------------------------------------------------------------------------


3.7 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.


3.8  Proprietary Rights. To the Company’s knowledge, the Company owns or
possesses adequate and enforceable rights to use all patents, patent
applications, trademarks, trade names, corporate names, copyrights, trade
secrets, licenses, inventions, formulations, technology and know-how and other
intangible property used in the conduct of its business as described in the
Memorandum (the “Proprietary Rights”). Except as described in the Memorandum, to
the Company’s knowledge, the Company has not received any notice of, and there
are no facts known to the Company that reasonably indicate the existence of (i)
any infringement or misappropriation by any third party of any of the
Proprietary Rights or (ii) any claim by a third party contesting the validity of
any of the Proprietary Rights. The Company has not received any notice of any
infringement, misappropriation or violation by the Company or any of its
employees of any Proprietary Rights of third parties


3.9 Taxes. The Company has filed all Federal, state, local and foreign tax
returns that are required to have been filed by it and all such returns are true
and correct in all material respects. The Company has paid all taxes pursuant to
such returns or pursuant to any assessments received by it or which they are
obligated to withhold from amounts owing to any employee, creditor or third
party. Except as set forth on Schedule 3.9 hereto, the tax returns of the
Company have never been audited by any state, local or Federal authorities.


3.10 No Integration. To the Company’s knowledge, there exists no fact or set of
facts which may cause the Offering to be integrated with any other offering of
the Company’s securities or which would cause this Offering to lose its
exemption under Regulation D.


3.11 Use of Proceeds. The Company intends to use the net proceeds in the
Offering as described in the Memorandum. Except as described in the Memorandum,
the Company shall not use any proceeds it receives in the Offering for the
satisfaction of the Company’s debt (other than such debt it has incurred in the
ordinary course of business).


3.12 Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary which could reasonably be expected to result in a Material
Adverse Effect.


3.13. Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.



--------------------------------------------------------------------------------


3.14 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the Memorandum, except where the failure to possess such permits
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.


3.15 Title to Assets. The Company and the Subsidiaries have good and marketable
title in all real and personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of any
liens, encumbrances or other restrictions. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance.


3.16 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including directors and officers insurance.
 
3.17 Transactions with Affiliates and Employees. Except as set forth in the
Memorandum, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $50,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.


3.18 Internal Accounting Controls. Each of the Company and the Subsidiaries is
in material compliance with all provisions of the Sarbanes Oxley Act of 2002
which are presently applicable to it.
 
3.19 Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Securities and the
Subscriber’s ownership of the Securities.


3.20 No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising. The Company has offered the Units
for sale only to each Subscriber in the Offering and certain other “accredited
investors” within the meaning of Rule 501 under the Act.



--------------------------------------------------------------------------------


3.21 Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


3.22 Accountants. The Company’s accountants are set forth in the Public Reports.
To the Company’s knowledge, such accountants, who the Company expects will
express their opinion with respect to the financial statements to be included in
the Company’s upcoming annual report, are a registered public accounting firm as
required by the Act.


3.23 Indebtedness. As of the date of the Memorandum, the Company has not
materially increased its indebtedness, except debt incurred in the ordinary
course of business.


3.24 Additional Covenants of the Company. Until the earlier of the Closing Date
and the Termination Date (as defined below), the Company will not issue or sell
any securities to any party, other than (i) the issuances and sales contemplated
by this Agreement; and (ii) pursuant to the terms of previously granted employee
stock options and previously issued warrants, options and convertible
securities.
 
3.25 Environmental Laws.  The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) are in compliance with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.  The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.



--------------------------------------------------------------------------------


3.26 Employee Relations; Employee Benefit Plans. The Company is not a party to
any collective bargaining agreement or employs any member of a union.  The
Company believes that its relations with its employees are good.  No executive
officer of the Company (as defined in Rule 501(f) of the Act) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer's employment with the Company. The Company is in compliance with
all federal, state, local and foreign laws and regulations respecting employment
and employment practices, terms and conditions of employment and wages and
hours, except where failure to be in compliance would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Except as disclosed in the Memorandum, the Company does not maintain
any compensation plan, agreement, arrangement or commitment (including, but not
limited to, “employee benefit plans”, as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) for any present or
former employees, officers or directors of the Company or with respect to which
the Company has liability or makes or has an obligation to make contributions,
other than any such plans, agreements, arrangements or commitments made
generally available to the Company’s employees.


4. CONDITIONS TO OBLIGATIONS OF EACH PARTY.


4.1  Conditions to Obligations of the Company. The Company’s obligation to
complete the sale of the Units and the issuance and deliver the Securities to
the Subscriber at the Closing is subject to the fulfillment on or prior to the
Closing of the following conditions, which conditions may be waived at the
option of the Company to the extent permitted by law:


(a) Representations and Warranties Correct. The representations and warranties
made by the Subscriber in Article 2 hereof shall be true and correct when made,
and shall be true and correct on and as of the Closing Date (except for any
representation or warranty that speaks as of a specific date, which shall be
true and correct as of such date).


(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Subscriber on or prior to such sale and
issuance shall have been performed or complied with in all material respects.


(c) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.


(d) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting the issuance and sale of
the Units or requiring any consent or approval of any Person which shall not
have been obtained to sell the Units or issue the Securities, or in either case
to otherwise consummate the transactions contemplated hereby (except as
otherwise provided in this Agreement).


(e) Payment of Consideration. The Company shall have received the full amount of
the Aggregate Purchase Price for the Units being purchased hereunder at the
Closing.


(f) Questionnaires. The Subscriber shall have completed, executed and delivered
to the Company the Confidential Investor Questionnaire and the Registration
Questionnaire, which questionnaires shall be true and correct as of the Closing
and shall be satisfactory to the Placement Agent and the Company, each in their
sole discretion.



--------------------------------------------------------------------------------


(g)  Minimum Offering Amount. The Company shall have received duly executed
subscriptions and corresponding readily available funds in the Escrow Account
from Subscribers equal to or in excess of the Minimum Offering Amount.


4.2 The Subscriber’s obligation to purchase the Units at the Closing is subject
to the fulfillment on or prior to the Closing of the following conditions, which
conditions may be waived at the option of each Subscriber to the extent
permitted by law:


(a) Representations and Warranties Correct. The representations and warranties
made by the Company in Article 3 hereof shall be true and correct when made, and
shall be true and correct on and as of the Closing Date (except for any
representation or warranty that speaks as of a specific date, which shall be
true and correct as of such date).


(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to such purchase shall have
been performed or complied with in all material respects.


(c) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.


(d) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting the issuance and sale of
the Units or requiring any consent or approval of any Person which shall not
have been obtained to issue or sell the Units, or in either case to otherwise
consummate the transactions contemplated hereby (except as otherwise provided in
this Agreement).


(e) Minimum Offering Amount. The Company shall have received duly executed
subscriptions and corresponding readily available funds in the Escrow Account
from Subscribers equal to or in excess of the Minimum Offering Amount.


5.         REGISTRATION RIGHTS.


5.1 As used in this Agreement, the following terms shall have the following
meanings:


(a) “Affiliate” shall mean, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control”, when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).


(b) “Business Day” shall mean a day Monday through Friday on which banks are
generally open for business in New York, New York.


(c) “Holders” shall mean the Subscribers and any Person holding Registrable
Securities or any Person to whom the rights under Article 6 have been
transferred in accordance with Section 5.9 hereof.



--------------------------------------------------------------------------------


(d) “Person” shall mean any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).


(e) The terms “register,”“registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of the effectiveness of
such registration statement under the Act.


(f) “Registrable Securities” shall mean the Shares, the Warrant Shares (as
defined below) and the Placement Warrant Shares and any shares of Common Stock
issued as a dividend or distribution with respect to or in replacement of the
Common Stock issued, directly or indirectly, in connection with this Offering;
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (i) have not been sold (A) pursuant
to a registration statement; (B) to or through a broker, dealer or underwriter
in a public distribution or a public securities transaction; and/or (C) in a
transaction exempt from the registration and prospectus delivery requirements of
the Act under Section 4(1) thereof so that all transfer restrictions and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale; (ii) are not held by a Holder or a permitted
transferee; or (iii) are not eligible for sale pursuant to Rule 144(k) (or any
successor thereto) under the Act. For purposes of this Agreement, “Warrant
Shares” shall mean the shares of Common Stock issuable upon exercise of the
Warrants included in the Units.


(g)  “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 5.2 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).


(h)  “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and, except to the
extent set forth in the definition of Registration Expenses, all fees and
expenses of legal counsel for any Holder.


(i)  “Subsidiary” shall mean, with respect to any Person, any other Person of
which more than fifty percent (50%) of the shares of stock or other interests
entitled to vote in the election of directors or comparable Persons performing
similar functions (excluding shares or other interests entitled to vote only
upon the failure to pay dividends thereon or other contingencies) are at the
time owned or controlled directly or indirectly through one or more
Subsidiaries, by such Person.


5.2 (a)  Subject to the terms, conditions and limitations set forth herein, the
Company will use its best efforts to (i) file a registration statement with the
SEC on the appropriate form (the “Registration Statement”) within 30 days
following the final Closing Date (the date such Registration Statement is
actually filed, the “Filing Date”) to allow the resale of the Registrable
Securities under the Act, and use its best efforts to have such Registration
Statement declared effective by the SEC prior to the date which is 120 days
after the Filing Date; and (ii) cause such Registration Statement to remain
effective (the “Registration Period”) until the earlier of (A) the second
anniversary of the Closing Date; (B) the date on which the Subscriber may sell
the Shares and the shares of Common Stock issued upon exercise of the Warrants
then held by the Subscriber pursuant to Rule 144(k) of the Act; (C) such time as
all Securities held by the Subscriber and registered under the Registration
Statement have been sold (x) pursuant to a registration statement; (y) to or
through a broker, dealer or underwriter in a public distribution or a public
securities transaction; and/or (z) in a transaction exempt from the registration
and prospectus delivery requirements of the Act under Section 4(1) thereof so
that all transfer restrictions and restrictive legends with respect thereto, if
any, are removed upon the consummation of such sale. To the extent permissible,
such Registration Statement also shall include, or subsequently be amended to
include, to the extent allowable under the Act and the rules promulgated
thereunder (including Rule 416 under the Act), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities.



--------------------------------------------------------------------------------


(b) If: (i) the Registration Statement is not filed on or prior to thirty (30)
days following the Closing Date or the Company fails to file with the SEC a
request for acceleration in accordance with Rule 461 promulgated under the
Securities Act, within five (5) trading days after the date that the Company is
notified, in writing, by the SEC that the Registration Statement will not be
“reviewed,” or will not be subject to further review, (ii) after the
Registration Statement is filed with and declared effective by the SEC, such
Registration Statement ceases to be effective as to all the Shares to which it
is required to relate for more than an aggregate of 90 days (whether consecutive
or non-consecutive) during any twelve (12) month period during the Registration
Period without being succeeded within ten (10) trading days by an amendment to
such Registration Statement or by a subsequent Registration Statement filed with
and declared effective by the Commission, (iii) the Common Stock is not listed
or quoted, or is suspended from trading on, the Nasdaq National Market or the
facilities of any national securities exchange on which the Common Stock is then
traded for a period of three (3) trading days (which need not be consecutive
trading days) (any such failure or breach being referred to as an “Default,” and
the date on which such Default occurs being referred to as “Default Date”),
then: (x) on each such Default Date the Company shall pay to each Subscriber an
amount in cash, as liquidated damages and not as a penalty, equal to 1.5% of the
Aggregate Purchase price paid by such Subscriber pursuant to this Agreement; and
(y) on each monthly anniversary of each such Default Date thereof (if the
applicable Default shall not have been cured by such date) until the applicable
Default is cured, the Company shall pay to each Subscriber an amount in cash, as
liquidated damages and not as a penalty, equal to 1.5% of the Aggregate Purchase
price paid by such Subscriber pursuant to this Agreement. Such payments shall
constitute the Purchaser’s exclusive remedy for such Defaults. If the Company
fails to pay any liquidated damages pursuant to this Section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 8% per annum to the Purchaser, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. Notwithstanding anything to the contrary contained herein, in
no event shall any amount owed by the Company to any Subscriber pursuant to this
Section 5.2(b) exceed 10% of the Aggregate Purchase Price paid by such
Subscriber.


5.3 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 5.2 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders.


5.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:


(a) use best efforts to keep such registration, and any qualification, exemption
or compliance under state or federal securities laws which the Company
determines to obtain, continuously effective until the termination of the
Registration Period;



--------------------------------------------------------------------------------


(b) advise the Holders promptly:


(i) when the Registration Statement or any amendment thereto has been filed with
the SEC and when the Registration Statement or any post-effective amendment
thereto has become effective;


(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus included therein or for additional information;


(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for such
purpose;


(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and


(v) of the happening of any event that requires the making of any changes in the
Registration Statement or the prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in the light of the circumstances under which they
were made) not misleading (which notice will be accompanied by an instruction to
suspend the use of the prospectus until such changes have been made);


(c) make best efforts to obtain the withdrawal of any order suspending the
effectiveness of any Registration Statement at the earliest possible time;


(d) furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those incorporated by reference) in the form filed with
the SEC;


(e) during the Registration Period, deliver to each Holder, without charge, as
many copies of the prospectus included in such Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request; and the
Company consents to the use, consistent with the provisions hereof, of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto.


(f) prior to any public offering of Registrable Securities pursuant to the
Registration Statement, register or qualify or obtain an exemption for offer and
sale under the securities or blue sky laws of such jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by such
Registration Statement in the sole discretion of the Company;



--------------------------------------------------------------------------------


(g) to the extent permitted under applicable rules and regulations promulgated
under the Act, cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to any Registration Statement free of any restrictive legends to the
extent not required at such time and in such denominations and registered in
such names as Holders may request at least five (5) Business Days prior to sales
of Registrable Securities pursuant to such Registration Statement;


(h) upon the occurrence of any event contemplated by Section 5.4(b)(v) above,
the Company shall promptly prepare a post-effective amendment to the
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter promptly delivered to purchasers
of the Registrable Securities included therein, the prospectus will not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and


(i) use commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC, and use commercially reasonable efforts to make
generally available to its security holders not later than 45 days (or 90 days
if the fiscal quarter is the fourth fiscal quarter) after the end of its fiscal
quarter in which the first anniversary date of the effective date of the
Registration Statement occurs, an earnings statement satisfying the provisions
of Section 11(a) of the Act.


Notwithstanding the foregoing, it shall be a condition precedent to the
obligations of the Company to take any action pursuant to paragraphs (a) through
(i) of this Section 5.4, that the Holder shall furnish to the Company such
information regarding itself, the Securities to be sold by the Holder and the
intended method of disposition of such Securities as shall be required to effect
the registration of the Securities, all of which information shall be furnished
to the Company in writing specifically for use in the Registration Statement.


5.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 5.2 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement. 
 
5.6 (a) To the extent permitted by law, the Company shall indemnify each Holder
with respect to (i) any registration, qualification or compliance has been
effected pursuant to this Agreement, against all claims, losses, damages and
liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 5.6(c) below), arising out of or based on any untrue statement of a
material fact contained in the Registration Statement, or any amendment or
supplement thereof, incident to any such registration, qualification or
compliance, or based on any omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in light of the circumstances in which they were made, or (ii) any violation by
the Company of the Act, the Exchange Act, or any rule or regulation promulgated
under the Act, or the Exchange Act, and will reimburse each Holder for
reasonable legal and other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred; provided, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or action arises out of,
relates to or is based upon: (i) any untrue statement or omission is made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder and stated to be specifically for use in
preparation of such Registration Statement, prospectus or offering circular; or
(ii) the failure of the Holder to comply with the covenants and agreements
contained in this Agreement respecting sales of Registrable Securities.
Notwithstanding the foregoing, the Company will not be liable in any such case
where the claim, loss, damage, liability or actions arises out of or is related
to the failure of the Holder to comply with the covenants and agreements
contained in this Agreement respecting sales of Registrable Securities, and
except that the foregoing indemnity agreement is subject to the condition that,
insofar as it relates primarily to any such untrue statement or omission made in
the preliminary prospectus but eliminated or remedied in the amended prospectus
on file with the SEC at the time the Registration Statement becomes effective or
in the amended prospectus filed with the Commission pursuant to Rule 424(b) or
in the prospectus subject to completion under Rule 434 promulgated under the
Act, which together meet the requirements of Section 10(a) of the Act (the
“Final Prospectus”), such indemnity agreement shall not inure to the benefit of
any such Holder, any such underwriter or any such controlling Person, if a copy
of the Final Prospectus furnished by the Company to the Holder for delivery was
not furnished by the Holder to the Person or entity asserting the loss,
liability, claim, damage or at or prior to the time such furnishing is required
by the Act and the Final Prospectus would have cured the defect giving rise to
such loss, liability, claim, damage or action.



--------------------------------------------------------------------------------


(b) Absent any gross negligence or willful misconduct of the Company, each
Holder will severally, if Registrable Securities held by such Holder are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers, each underwriter of the Registrable Securities and each Person who
controls the Company within the meaning of Section 15 of the Act, against all
claims, losses, damages and liabilities (or actions in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 5.6(c) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement, prospectus or offering circular, or any
amendment or supplement thereof, incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in light of the circumstances in which
they were made, and will reimburse the Company, such directors and officers,
each underwriter of the Registrable Securities and each Person controlling the
Company for reasonable legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action as incurred, in each case to the extent, but only to the
extent, that such untrue statement or omission or allegation thereof is made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Holder and stated to be specifically for use in
preparation of such registration statement, prospectus or offering circular.
Notwithstanding the foregoing, in no event shall a Holder be liable for any such
claims, losses, damages or liabilities in excess of the net proceeds received by
such Holder in the offering, except in the event of fraud or intentional
misrepresentation by such Holder.


(c) Each party entitled to indemnification under this Section 5.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
Indemnified Party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless such failure
is materially prejudicial to the Indemnifying Party in defending such claim or
litigation. An Indemnifying Party shall not be liable for any settlement of an
action or claim effected without its written consent (which consent will not be
unreasonably withheld).


(d) If the indemnification provided for in this Section 5.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 5.6(d) was based solely upon the number of entities from whom
contribution was requested or by any other method of allocation which does not
take account of the equitable considerations referred to above in this Section
5.6(d). The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages and liabilities (or actions in respect thereof) referred
to above in this Section 5.6(d) shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim, subject to the provisions
of Section 5.6(d) hereof. The parties agree that it would not be just and
equitable if contributions pursuant to this Section 5.6 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations as set forth in this Section 5.6.
Notwithstanding the provisions of this Section 5.6(d), in no event shall a
Holder be required to contribute any amount or make any other payments under
this Agreement which in the aggregate exceed the net proceeds received by such
Holder from the sale of Registrable Securities covered by such Registration
Statement. No Person guilty of fraudulent misrepresentation (within the meaning
of the Act) shall be entitled to contribution from any Person who was not guilty
of such fraudulent misrepresentation.
 

--------------------------------------------------------------------------------


 
5.7 (a) Each Holder agrees that, upon receipt of any notice from the Company of
(i) the need for an amendment or supplement to the Registration Statement or the
prospectus forming a part thereof, (ii) that the Board of Directors has
determined in good faith that offers and sales pursuant to the prospectus
forming part of the Registration Statement should not be made by reason of the
presence of material undisclosed circumstances or developments with respect to
which the disclosure that would be required in the Registration Statement would
be premature or would have a Material Adverse Effect or (iii) in connection with
a primary underwritten offering of equity securities of the Company, each Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement contemplated by Section 5.2 until its receipt of copies
of the supplemented or amended prospectus from the Company or confirmation of
the filing of such report with the SEC by the Company, any such prospectus to be
forwarded promptly to the Holder by the Company, and, if so directed by the
Company, each Holder shall deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice; provided, that the Company, may suspend the disposition of Registrable
Securities pursuant to the Registration Statement pursuant to clause (ii) above
not more than one time (not to exceed 30 days) during any three month period,
nor more than two times (not to exceed 30 days each) in any twelve-month period.
 
(b) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing or as shall be required in connection with any registration,
qualification or compliance referred to in this Article 6, including the
information required by the Registration Questionnaire attached hereto as
Appendix A.


(c) Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities without effectively causing the prospectus delivery
requirements under the Act to be satisfied.



--------------------------------------------------------------------------------


(d) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement described in this Section are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing such Registrable Securities is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with such Registration
Statement and (ii) the requirement of delivering a current prospectus has been
satisfied.


(e) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to such registration statement which would constitute
a violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.


(f) At the end of the period during which the Company is obligated to keep the
Registration Statement current and effective as described above, the Holders of
Registrable Securities included in the Registration Statement shall discontinue
sales of shares pursuant to such Registration Statement upon receipt of notice
from the Company of its intention to remove from registration the shares covered
by such Registration Statement which remain unsold, and such Holders shall
notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.


5.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC that at any time permit the sale of the Registrable
Securities to the public without registration, the Company shall use
commercially reasonable efforts to:


(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Act, at all times;


(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and


(c) so long as a Holder owns any unregistered Registrable Securities, furnish to
such Holder, upon any reasonable request, a written statement by the Company as
to its compliance with Rule 144 under the Act, and of the Exchange Act, a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents of the Company as such Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing a Holder to sell
any such securities without registration.


5.9 The right to cause the Company to register Registrable Securities granted to
the Holders by the Company under Section 5.2 may be assigned in full by a Holder
in connection with a transfer by such Holder of its Registrable Securities, but
only if: (i) such transfer may otherwise be effected in accordance with
applicable securities laws; (ii) such Holder gives prior written notice of the
proposed transfer to the Company including the name and address of such
transferee and a copy of the transfer documents and agreements; (iii) such
transferee agrees in writing with the Company to be bound by and comply with the
terms and provisions of this Agreement; (iv) the transferee is an “accredited
investor” as that term is defined in Rule 501 of Regulation D; and (v) such
transfer is otherwise in compliance with this Agreement. Except as specifically
permitted by this Section 5.9, the rights of a Holder with respect to
Registrable Securities as set out herein shall not be transferable to any other
Person, the Company may impose stop transfer orders with respect to any such
transfer or attempted transfer, and any such transfer or attempted transfer
shall be null and void.



--------------------------------------------------------------------------------


5.10 The Company shall use best efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed.


5.11 With the written consent of the Company and the Holders holding at least a
majority of the Registrable Securities that are then outstanding, any provision
of this Article 6 may be waived (either generally or in a particular instance,
either retroactively or prospectively and either for a specified period of time
or indefinitely) or amended. Upon the effectuation of each such waiver or
amendment, the Company shall promptly give written notice thereof to the
Holders, if any, who have not previously received notice thereof or consented
thereto in writing.


6.      MISCELLANEOUS.


6.1 The Company reserves the right to reject the subscription made hereby in
whole or in part its sole discretion. Unless terminated earlier in the Placement
Agent’s or the Company’s sole discretion, the Offering will expire on July 31,
2005, (as such date may be extended by agreement of the Placement and the
Company in their sole discretion without notice to the Subscribers for an
additional 60 days (the “Termination Date”), if the conditions to closing set
forth in Article 4 have not been satisfied or waived by such time.


6.2 The Company’s agreement with each Subscriber is a separate agreement and
each sale of the Units to each Subscriber is a separate sale.


6.3 All notices, requests and other communications under this Agreement shall be
in writing, and shall be sufficiently given if delivered to the addressees in
person or by recognized overnight courier, mailed by certified or registered
mail, return receipt requested, or by facsimile or e-mail transmission, as
follows:


If to the Company: Manhattan Pharmaceuticals, Inc.
          810 Seventh Avenue
          New York, New York 10019
          Facsimile: (212) 582 3950
         Attn: Chief Executive Officer
         Email: dabel@manhattanpharma.com
 
With a copy to: Maslon Edelman Borman & Brand, LLP
             3300 Wells Fargo Center
             90 South 7th Street
             Minneapolis, MN  55402
             Facsimile: (612) 672-8343
                     Attn: Christopher J. Melsha, Esq.
                     Email: chris.melsha@maslon.com



--------------------------------------------------------------------------------


If to a Subscriber, at such address as such Subscriber shall have provided in
writing to the Company or such other addresses as such Subscriber furnishes by
notice given in accordance with this Section 7.1 or such other address as may be
designated in writing hereafter, in the same manner, by such Person.


6.4 Except as provided in Section 5.11 above, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.


6.5 Subject to the provisions of Section 5.9, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and assigns. This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.


6.6 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of the Units as herein provided; subject, however, to the right
hereby reserved to the Company to reject this subscription in accordance with
Section 2.16, enter into the same agreements with other subscribers and to add
and/or delete other Persons as subscribers.


6.7 Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of New York without regard to principles of conflicts of law.


6.8 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.


6.9 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.


6.10 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.


6.11 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.


6.12 (a) The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.



--------------------------------------------------------------------------------


(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscriber, except as required by law or court order and
to satisfy its obligations under Article 5.


6.13 The Subscriber represents and warrants that it has not engaged, consented
to nor authorized any broker, finder or intermediary to act on its behalf,
directly or indirectly, as a broker, finder or intermediary in connection with
the transactions contemplated by this Agreement (other than the Placement
Agent). The Subscriber hereby agrees to indemnify and hold harmless the Company
from and against all fees, commissions or other payments owing to any such
Person (other than the Placement Agent) acting on behalf of the Subscriber
hereunder.
 
6.14 This Agreement (including all exhibits, schedules and amendments hereto)
(i) constitutes the entire Agreement and understandings of the parties hereto
and supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof and (ii) is
not intended to confer upon any other Person other than the parties hereto any
rights or remedies hereunder (except for the holders of Registrable Securities
as set forth in Article 6).






[REMAINDER OF PAGE LEFT BLANK - ARTICLE 7 FOLLOWS]



--------------------------------------------------------------------------------


7. CONFIDENTIAL INVESTOR QUESTIONNAIRE.



7.1 The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL except as otherwise required by law
or as necessary for inclusion in the Registration Statement. The undersigned
agrees to furnish any additional information which the Company deems necessary
in order to verify the answers set forth below.



Category A_ 
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
         
Explanation: In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
       
Category B_
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.
       
Category C_
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.
       
Category D_
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)
       
Category E_
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)
                   
Category F  
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.(describe
entity)
                   

 

--------------------------------------------------------------------------------


Category G  
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor“ as defined in Regulation 506(b)(2)(ii)
under the Act.
       
Category H  
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement. (describe entity)
             
Category I  
The undersigned is not within any of the categories above and is therefore not
an accredited investor.
 


The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties in this Agreement shall cease to be true, accurate and complete.


7.2 SUITABILITY (please answer each question)


(a) For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
 
(b) For an individual Subscriber, please describe any college or graduate
degrees held by you:
__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




(c) For all Subscribers, please state whether you have you participated in other
private placements before:


YES_______   NO_______


(d) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:
    
  Public           Private       Public or Private
 Companies   Companies      Biopharmaceutical Companies
Frequently        -              -                             -
Occasionally            -              -                     -
Never          
 
(e) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:


YES_______   NO_______


(f) For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:


YES_______   NO_______


(g) For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


YES_______   NO_______


(h) For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


YES_______   NO_______


(h)  For all Subscribers, do you understand that there is no guarantee of
financial return on this investment, that an investment in the Securities is
highly speculative and risky and that you run the risk of losing your entire
investment?


(i)  For all Subscribers, will you have sufficient readily available cash to
fund your obligation to purchase Securities at the Closing pursuant to your
subscription if and when the Closing occurs?


YES_______   NO_______


7.3 MANNER IN WHICH TITLE IS TO BE HELD. (circle one)


(a) Individual Ownership
(b) Community Property
(c) Joint Tenant with Right of
                      Survivorship (both parties must sign)
(d) Partnership*
(e) Tenants in Common
(f) Company*
(g) Trust*
(h) Other



--------------------------------------------------------------------------------


*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.


7.4 NASD AFFILIATION.


Are you affiliated or associated with an NASD member firm (please check one):


Yes _________  No __________


If Yes, please describe:
_________________________________________________________
_________________________________________________________
_________________________________________________________


*If Subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.


_________________________________
Name of NASD Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


7.5 The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Section 7 and such answers have been provided
under the assumption that the Company will rely on them.




Signature: __________________________________


__________________________________
(If purchased jointly)


Print:  __________________________________


__________________________________
(If purchased jointly)


Date:  __________________________________
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------




[Signature Page]


$_____________________ / Unit Price = ______________________
Aggregate Purchase Price    Units Purchased
 
_______________________        ______________________
Signature     Signature (if purchasing jointly)
_______________________        ______________________
Name Typed or Printed                         Name Typed or Printed
 
_______________________        ______________________
Entity Name        Entity Name
 
_______________________        ______________________
Address          Address
 
_______________________        ______________________
City, State and Zip Code   City, State and Zip Code
 
_______________________        ______________________
Telephone-Business    Telephone--Business
 
_______________________        ______________________
Telephone-Residence    Telephone--Residence
 
_______________________        ______________________
Facsimile-Business    Facsimile--Business
 
_______________________        ______________________
Facsimile-Residence    Facsimile—Residence
 
_______________________        ______________________
Email Address       Email Address
 
_______________________        ______________________
Tax ID # or Social Security #    Tax ID # or Social Security #


Name in which securities should be issued:      


Dated:      , 2005


INVESTORS:  PLEASE COMPLETE THE REGISTRATION QUESTIONNAIRE ATTACHED HERETO AS
APPENDIX A.


This Subscription Agreement is agreed to and accepted by the Company as of
_____________, 2005.  



MANHATTAN PHARMACEUTICALS, INC.




By:____________________________________
        Name:   Doug Abel 
Title:  President and Chief Executive Officer


--------------------------------------------------------------------------------


 